DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The amendment filed 12/29/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “The first speed reducer 11 is disposed between the first housing 10 and the second housing 20, and the second housing 20 moves with respect to the first housing 10.” The Examiner notes that Applicant has not provided support for the amendment to the specification from the originally filed .   
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
Claims 1-3, 5-11, 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima et al. (US 4,586,878) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 4,586,868) in view of Uematsu et al. (US 7,028,578).
Regarding claim 1, by a first interpretation, Nakashima discloses a transmission device, comprising: a first housing (20, 42) having a first end portion (closest bearing 64) and a second end portion (closest motor M2) opposing each other (fig. 2); a second housing (32, 34) connected to the first end portion of the first housing (by broadest reasonable interpretation, the entirety of the structure shown in figure 2 can be considered to be "connected to" the second housing 32, 34, including both the first and second end portions of the first housing; however, figure 2 explicitly shows the claimed arrangement); a first speed reducer (by the discussion of col. 4, lines 15-22, drive force of M2 is transferred from reduction 60 and gear train 62, to shaft 52, and shaft 52 is connected to outer wrist 34; by a first interpretation, the shown connection of shaft 52 to wrist 34 is considered analogous to the connection of instant element 110 to instant element 11, shown in instant figure 2b) disposed between the first end portion of the first housing and the second housing (fig. 2); and a first power shaft (of M2) for actuating the first speed reducer to drive the second housing to rotate (col. 4, lines 15-22).

Regarding claim 1, by a second interpretation, Nakashima discloses a transmission device, comprising: a first housing (20, 42) having a first end portion (closest bearing 64) and a second end portion (closest motor M2) opposing each other (fig. 2); a second housing (32, 34) connected to the first end portion of the first housing (by broadest reasonable interpretation, the entirety of the structure shown in figure 2 can be considered to be “connected to” the second housing 32, 34, including both the first and second end portions of the first housing; however, figure 2 explicitly shows the claimed arrangement); a first speed reducer (by the discussion of col. 4, lines 15-22, drive force of M2 is transferred from reduction 60 and gear train 62, to shaft 52, and shaft 52 is connected to outer wrist 34); and a first power shaft (of M2) disposed in the first housing in offset-center (fig. 2 clearly shows the claimed arrangement, with the shaft of M2 within the housing 42) for actuating the first speed reducer to drive the second housing to rotate (col. 4, lines 15-22).  
	However, by the second interpretation, the disclosure of Nakashima is silent on a first speed reducer disposed between the first end portion of the first housing and the second housing. 
Uematsu is in the field of wrist driving mechanisms (abstract) and teaches a first wrist element 8 may be connected to a distal end of the first drive shaft 4 via a speed reducer (see discussion of col. 2, line 63-col. 3, line 7, in particular col. 3, lines 5-7). 
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the disclosures of Uematsu and Nakashima to arrive at the claimed structure, to include a first speed reducer disposed between the first end portion of the housing and the second housing; and a first power shaft disposed in the first housing in offset-center for actuating the first speed reducer to drive the second housing to rotate, for the purpose of providing a mechanism for the motor to maintain an effective output for driving the load while simultaneously allowing the outermost shaft to be resized for an intended use or design specifications, such as to either enlarge for the accommodation of cables and tubing or to shrink for a more compact arrangement.   

The following claims are mapped to the art of Nakashima unless explicitly noted. 
Regarding claim 2, Nakashima discloses, or the combination of Nakashima and Uematsu suggests, the transmission device of claim 1, wherein the first power shaft actuates the first speed reducer through a first transmission mechanism (62).  
Regarding claim 3, Nakashima discloses, or the combination of Nakashima and Uematsu suggests, the transmission device of claim 2, further comprising a first motor (M2) for driving the first power shaft (shaft of M2).  
Regarding claim 5, Nakashima discloses, or the combination of Nakashima and Uematsu suggests, the transmission device of claim 2, wherein the first transmission mechanism is a gear set (62) that transfers power of the first transmission mechanism through a connection structure (52) to the first speed reducer, and wherein the connection structure is a pipe (52).  
Regarding claim 6, Nakashima discloses, or the combination of Nakashima and Uematsu suggests, the transmission device of claim 2, further comprising: a third housing (36) axially connected (fig. 2) to the second housing (32, 34), wherein the first power shaft actuates the first speed reducer through the first transmission mechanism to drive the second housing and the third housing to rotate in the same direction (col. 3, lines 10-13); a second speed reducer (84) disposed on the second housing (fig. 2); and a second power shaft (54) for actuating the second speed reducer through a second transmission mechanism (80, 82) to drive the third housing to rotate with respect to the second housing.  
Regarding claim 7, Nakashima discloses, or the combination of Nakashima and Uematsu suggests, the transmission device of claim 6, further comprising a first motor (M2) disposed on the second end portion of the first housing for driving the first power shaft.  
Regarding claim 8, Nakashima discloses, or the combination of Nakashima and Uematsu suggests, the transmission device of claim 6, further comprising a second motor (M3) for driving the second power shaft.  
Regarding claim 9, Nakashima discloses, or the combination of Nakashima and Uematsu suggests, the transmission device of claim 6, wherein the second transmission mechanism comprises a first belt pulley set (82) and a first gear set (80) moving with the first belt pulley set for the second power shaft to be moved with the first gear set and the first belt pulley set to be moved with the second speed reducer (fig. 2 shows such an arrangement).  
Regarding claim 10, Nakashima discloses, or the combination of Nakashima and Uematsu suggests, the transmission device of claim 9, wherein the second transmission mechanism further comprises a first transmission shaft and a second transmission shaft interlockedly rotating to two sides of the first belt pulley set, respectively (fig. 2 shows such an arrangement), and wherein the first transmission shaft moves with the first gear set (80), and the second transmission shaft actuates the second speed reducer (fig. 2 shows such an arrangement).  
Regarding claim 11, Nakashima discloses, or the combination of Nakashima and Uematsu suggests, the transmission device of claim 9, wherein the first belt pulley set (82) comprises two rollers and a belt around the two rollers (fig. 2 shows such an arrangement).  
Regarding claim 22, Nakashima discloses, or the combination of Nakashima and Uematsu suggests, a robotic arm, comprising: the transmission device of claim 1, as disclosed above; and an arm body pivotably connected to the second end portion of the first housing (fig. 1).  
Regarding claim 23, Nakashima discloses, or the combination of Nakashima and Uematsu suggests, the robotic arm of claim 22, wherein the transmission device comprises a wrist portion (fig. 1, 2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 4,586,868), or Uematsu et al. (US 7,028,578), in view of Takahashi et al. (US 2014/0196563).
Regarding claim 4, Nakashima discloses, or the combination of Nakashima and Uematsu suggests, the transmission device of claim 3, but is silent wherein the first motor (M2) drives the first power shaft through a bevel gear set.  
Takahashi is in the related field of robotics (abstract) and teaches a motor Md with bevel gear 41 that rotationally drives a first wrist 14a of a wrist section 14 relative to an para. 22, 38); and that the arrangement of the motor Md provides the benefit of a more compact design (para. 27-29). 
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of Takahashi in combination with the structure of Nakashima, in order to realize the claimed limitations, to include the first motor driving the first power shaft through a bevel gear set, for the purpose of providing a more compact arrangement.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 4,586,868), or Uematsu et al. (US 7,028,578), in view of Gorman (US 4,671,732).
Regarding claim 12, Nakashima discloses, or the combination of Nakashima and Uematsu suggests, the transmission device of claim 11, but is silent on further comprising a propping part propping against the belt.  
Gorman is in the related field of robotics transmissions used to provide multi-axis degree-of-freedom to wrist assemblies (abstract) and teaches an adjustment means 84 that provides the benefit of a high degree of accuracy in the movement of the hand assembly 18 by eliminating backlash between the belt 82 and sprockets 74, 81 (see discussion of col. 6, lines 14-46, and as best shown in fig. 15). 
.  

Allowable Subject Matter
Claims 13-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. Applicant has argued that the art of record fails to disclose “a first power shaft disposed in the first housing in offset-center for actuating the first speed reducer to drive the second housing to rotate.”  This is not persuasive.  Please see the rejection above for the mapping of the limitation to the art of record.  The output shaft of motor M2 is clearly within the first housing 20, 42; is offset-center; and in the combination suggested, would drive the first speed reducer (e.g., as used in the combination, Uematsu teaches a speed reducer connecting the first wrist element 8 to the distal end of the drive shaft 4 in col. 3, lines 5-7).  The Examiner notes that Applicant has argued against the feature RV4 of Uematsu (see Remarks, page 12), which has not been relied upon in the rejection above; and that two interpretations of the art are given in the rejection above following from the use of the language of “first speed reducer” and the Specification, page 11, lines 3-4 (e.g., “[t]he first speed reducer 11 is disposed between the first housing 10 and the second housing 20, and the second housing 20 does not move with respect to the first housing 10.”).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658